Rosalsky, J.
The defendant Burke has been convicted of the crime of grand larceny in the first degree. The indictment charges that on May 1, 1926, Grant Reynolds, an unapprehended codefendant, and Burke, by means of false and fraudulent representations and pretenses, obtained from John Egan the sum of $3,000.
The defendant Burke now moves for a new trial upon the ground of newly-discovered evidence. The principal ground urged is that the receipt dated May 1, 1926, for the sum of $3,000, the body of which is conceded to have been written by the complainant John Egan, had not been signed by G. J. Reynolds, but that the signature “ G. J. Reynolds ” is a forgery, and had been written by Egan.
The sole object of the application of the defendant for a new trial is to discredit and impeach the testimony of John Egan, the prin*779cipal witness for the People. The Court of Appeals has repeatedly held that a motion for a new trial, on the ground of newly-discovered evidence, should not be granted where the evidence “ merely impeaches or contradicts the former evidence ” (People v. Priori, 164 N. Y. 459, 472; People v. Patrick, 182 id. 131, 179; People v. Eng Hing, 212 id. 373, 386; People v. Becker, 215 id. 126, 160), “ even where the impeachment is successful.” (People v. Eng Hing, supra, 393.)
Motion denied.